      2:19-cv-00739-DCN              Date Filed 03/11/19   Entry Number 1       Page 1 of 3




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 Oceola Development & Construction, LLP,          )
                                                  )             2:19-cv-00739-DCN
                        Plaintiff,                )
                                                  )
        vs.                                       )
                                                  )           NOTICE OF REMOVAL
 International Insurance Company of               )
 Hannover, PLC,                                   )
                                                  )
                        Defendant.                )
                                                  )

       International Insurance Company of Hannover, Ltd. (“Hannover”), files this Notice of

Removal to the United States District Court for the District of South Carolina, Charleston Division,

pursuant to inter alia, 28 U.S.C. §§ 1332, 1441, and 1446. Hannover would respectfully show:

       1.      This action was brought in the Charleston County, South Carolina, Court of

Common Pleas, Case 2019-CP-10-0531, on February 4, 2019.

       2.      Hannover was served with the Summons and Complaint through the South Carolina

Department of Insurance on February 7, 2019. A copy of the filed Complaint and Notice of Service

of Process are attached as Exhibit A.

       3.      Plaintiff is a South Carolina limited liability partnership which was formed in South

Carolina and has its principal place of business in Charleston County, South Carolina.

       4.      Hannover is wholly-owned by Hannover Re Group.

       5.      Hannover is an insurance company formed under the laws of Germany, with its

principal place of business in Hannover, Germany.

       6.      This case is removal to federal court pursuant 28 U.S.C. § 1441.

       7.      Complete diversity between the parties exists.
      2:19-cv-00739-DCN         Date Filed 03/11/19      Entry Number 1        Page 2 of 3




       8.      Plaintiff seeks a declaration that an insurance policy issued by Hannover provides

coverage for an underlying lawsuit filed in Charleston County, South Carolina Court of Common

Pleas, David Everett Boyd v. Oceola Development & Construction, LLP, 2015-CP-10-6763. A

copy of the underlying complaint is attached as Exhibit B.

       9.      In the underlying lawsuit, Boyd seeks to recover damages resulting from an assault

and battery, and from intentional infliction of emotional distress. Boyd’s damages alleged in the

underlying suit include medical expenses, pain, suffering, impairment and disability, anxiety and

extreme emotional distress, punitive damages, attorneys’ fees and expenses of litigation.

       10.     The instant action sets forth two causes of action: (1) declaratory judgment, in

which Plaintiff seeks a finding that the Hannover policy provides coverage for the underlying

lawsuit, and; (2) Improper Claim Practices, alleging Hannover failed to act in good faith.

Plaintiff’s seeks damages as a result thereof, including punitive damages, and attorneys’ fees. The

matter in controversy exceeds the sum of value of $75,000, exclusive of interest and cost.

       11.     Hannover has filed a copy of this Notice of Removal in this action with the Clerk

of Court for Charleston County, South Carolina, and served counsel for Plaintiff.

       WHEREFORE, Hannover prays this Court accepts this Notice of Removal, that this Court

takes jurisdiction of this cause, and that all further proceedings in this cause in the Court of

Common Pleas, County of Charleston, state of South Carolina, be stayed.




                                    (Signature page follows)




                                                2
      2:19-cv-00739-DCN    Date Filed 03/11/19   Entry Number 1       Page 3 of 3




                                            Respectfully submitted,

                                            COLLINS & LACY, PC


                                     By:    s/Peter H. Dworjanyn
                                            Peter H. Dworjanyn
                                            Fed. ID#: 6289
                                            pdworjanyn@collinsandlacy.com
                                            1330 Lady Street, 6th Floor (29201)
                                            Post Office Box 12487
                                            Columbia, SC 29211
                                            803.256.2660
                                            803.771.4484 (Fax)

                                            ATTORNEYS FOR INTERNATIONAL
                                            INSURANCE COMPANY OF
                                            HANNOVER, PLC


March 11, 2019
Columbia, South Carolina




                                        3
